FILED
                                                                 Nov 16 2018, 10:12 am

                                                                      CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




                                IN THE

        Indiana Supreme Court
                   Supreme Court Case No. 18S-DI-299

                           In the Matter of
                            Tia R. Brewer,
                                 Respondent.


                        Decided: November 16, 2018

                         Attorney Discipline Action

                  Hearing Officer Emily C. Guenin-Hodson



                            Per Curiam Opinion
Chief Justice Rush, Justice David, Justice Massa, and Justice Slaughter concur.
                       Justice Goff did not participate.
Per Curiam.

   We find that Respondent, Tia R. Brewer, committed attorney
misconduct by, among other things, neglecting clients’ cases, failing to
appear at show cause hearings, failing to withdraw from cases when her
abuse of cocaine rendered her unable to assist her clients, committing a
crime that reflects adversely on her fitness as a lawyer, and failing to
cooperate with the disciplinary process. For this misconduct, we conclude
that Respondent should be suspended for at least three years without
automatic reinstatement.

   The matter is before us on the report of the hearing officer appointed by
this Court to hear evidence on the Indiana Supreme Court Disciplinary
Commission’s verified disciplinary complaint. Respondent’s 2004
admission to this state’s bar subjects her to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
 The Commission filed a “Verified Complaint for Disciplinary Action”
against Respondent on May 30, 2018. After service by certified mail at
Respondent’s address was unsuccessful, constructive service was made
upon the Clerk as Respondent's agent pursuant to Admission and
Discipline Rule 23(23.1)(c). Respondent has not appeared or responded in
these proceedings. Accordingly, the Commission filed a “Motion for
Judgment on the Complaint,” and the hearing officer took the facts alleged
in the disciplinary complaint as true.

  No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

 Counts 1 through 11. Respondent was hired by eleven separate
clients to represent them in various criminal and family law cases. She
neglected each case. Respondent failed to keep one client informed



Indiana Supreme Court | Case No. 18S-DI-299 | November 16, 2018     Page 2 of 6
regarding the status of the client’s case and failed to inform three clients
that Respondent was not going to attend a hearing prior to her failure to
attend. She failed to return a client’s file after being terminated. She
missed the deadline to file an Appellant’s Brief, resulting in dismissal of
the client’s appeal, though the Court of Appeals later allowed a belated
appeal.

  Respondent failed to attend hearings in nine of the cases, two of which
were final hearings in family law matters. Respondent’s failure to attend
hearings resulted in three show cause proceedings against her.
Respondent appeared at one show cause hearing and admitted she was
suffering from personal issues. In the other two, Respondent failed to
appear. After the court entered a bench warrant against Respondent in
one case, Respondent appeared and admitted she had not appeared for a
change of plea hearing or the show cause hearing because she was
voluntarily intoxicated at the time. Respondent has admitted to abusing
cocaine during much of this period, rendering her unable to assist her
clients.

  Count 12. On May 26, 2017, when the bench warrant was served on
Respondent, she was incoherent and impaired. Law enforcement found
cocaine, marijuana, and drug paraphernalia in Respondent’s possession.
She was charged with one Level 6 felony and two misdemeanors. She pled
guilty to possession of cocaine as a Level 6 felony, though the trial court
entered a judgment of conviction for a misdemeanor.

   Count 13. On June 12, 2017, the Commission sent Respondent a
demand for a response to an investigation. After receiving no response,
the Commission filed a motion for rule to show cause as to why
Respondent should not be suspended for non-cooperation. This Court
ordered Respondent to respond within ten days. Only then did
Respondent comply. Thereafter, the Court granted the Commission’s
motion to dismiss the show cause petition and ordered Respondent to
reimburse the Commission $519.89.

   The hearing officer cited as an aggravating factor Respondent’s prior
discipline and found no evidence in mitigation. The hearing officer



Indiana Supreme Court | Case No. 18S-DI-299 | November 16, 2018       Page 3 of 6
recommended Respondent be suspended from the practice of law for
three years without automatic reinstatement.


Discussion and Discipline
 We concur in the hearing officer’s findings of fact and conclude
Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:

   1.3: Failure to act with reasonable diligence and promptness.

   1.4(a)(3): Failure to keep a client reasonably informed about the status
    of a matter.

   1.16(a)(2): Failure to withdraw from representation when the lawyer’s
    ability to represent the client is impaired.

   1.16(d): Failure promptly to return to a client case file materials to
    which the client is entitled after termination of representation.

   8.1(b): Failure to respond in a timely manner to the Commission’s
    demands for information.

   8.4(b): Committing a criminal act that reflects adversely on the lawyer’s
    honesty, trustworthiness, or fitness as a lawyer.

   Our analysis of appropriate discipline entails consideration of the
nature of the misconduct, the duties violated by the respondent, any
resulting or potential harm, the respondent’s state of mind, our duty to
preserve the integrity of the profession, the risk to the public should we
allow the respondent to continue in practice, and matters in mitigation
and aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).

   Respondent was previously disciplined by public reprimand for failing
to perfect an appeal for a client. See In re Brewer, 907 N.E.2d 965 (Ind.
2009). In 2017, Respondent was the subject of two show cause
proceedings.

  Respondent currently is under an interim suspension due to her
conviction for a crime punishable as a felony, see Ind. Admission and



Indiana Supreme Court | Case No. 18S-DI-299 | November 16, 2018        Page 4 of 6
Discipline Rule 23(11.1)(a), and an administrative suspension for
noncompliance with continuing education requirements.

   Respondent’s misconduct includes the neglect of multiple clients’ cases,
the commission of a crime that reflects adversely on her fitness to practice
law, and the failure to withdraw from cases when her drug abuse
rendered her unable to represent clients. She has failed to accept
responsibility for her misconduct and elected not to participate in these
disciplinary proceedings.

   “One of the functions of the disciplinary process is to protect the public
from attorneys who are, for whatever reason, unfit to practice law.” Matter
of Wright, , 648 N.E.2d 1148, 1150 (Ind. 1995). Misconduct of the magnitude
here has resulted in a lengthy suspension or disbarment. See Matter of
White, 81 N.E.3d 211 (Ind. 2017); Matter of Pierce, 80 N.E.3d 888 (Ind. 2017);
Matter of Engebretsen, 976 N.E.2d 1225 (Ind. 2012); Matter of Powell, 893
N.E.2d 729 (Ind. 2008). The Commission has not sought disbarment in this
case. The hearing officer recommended that Respondent be suspended for
three years without automatic reinstatement. We agree with the hearing
officer’s recommendation. After the suspension period, Respondent may
be reinstated only after proving by clear and convincing evidence all of
the factors enumerated in Admission and Discipline Rule 23(18)(b), which
include genuine remorse for her misconduct, exemplary conduct since the
discipline was imposed, and her fitness to practice law.


Conclusion
  Respondent already is under interim and administrative suspensions.
For Respondent’s professional misconduct, the Court suspends
Respondent from the practice of law in this state for not less than three
years, without automatic reinstatement, effective immediately. At the
conclusion of the minimum period of suspension, Respondent may
petition this Court for reinstatement to the practice of law in this state,
provided Respondent pays the costs of this proceeding, fulfills the duties
of a suspended attorney, and satisfies the requirements for reinstatement
of Admission and Discipline Rule 23(18).



Indiana Supreme Court | Case No. 18S-DI-299 | November 16, 2018      Page 5 of 6
   The costs of this proceeding are assessed against Respondent. The
hearing officer appointed in this case is discharged.


Rush, C.J., and David, Massa, and Slaughter, JJ., concur.
Goff, J., did not participate.



NO APPEARANCE FOR THE RESPONDENT



ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Aaron Johnson, Staff Attorney




Indiana Supreme Court | Case No. 18S-DI-299 | November 16, 2018   Page 6 of 6